Valentine, J.:
I concur in the syllabus of this case, and I believe I concur in the opinion; and if § 1, ch. 13, of the Compiled Laws of Kansas of 1879, so far as it relates to bonds for costs, can be held to be constitutional and valid, I would concur in a decision in favor of the plaintiff in error, that he was not properly brought into court, even if every question which might be raised in the case were raised and decided.- There has, however, been no claim made in this case tljat said §1, ch. 13, of the Compiled Laws of 1879, so far as it relates to cost bonds, is unconstitutional, or void. Such a claim was ,once made in this court, but the question has never been decided. (Potter v. Payne, 31 Kas. 218, et seq.) I do not how wish to , express any opinion with regard to the constitutionality or unconstitutionality, or the validity or invalidity, of any portion of said § 1, ch. 13, of the Compiled Laws of 1879.